Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12, 2021 has been entered.
Claims 1, and 3-12 are currently pending with claim 2 being cancelled. Claims 7-12 have been withdrawn as being directed to a non-elected invention.  Claims 1, and 3-6 are under consideration.  
All rejections have been withdrawn in view of the present amendment and response.  None of the cited references disclose a specific metal conductor material set out in the claim.  
Upon further consideration, new grounds of rejections are made in view of newly discovered reference to Ryu et al. (US 2014/0242496).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0030590 to Wang et al. (Wang) in view of US 20140242496 to Ryu et al. (Ryu).  
Wang discloses a self-supporting layer suitable as an electrode, comprising a plurality of graphene sheets and spacer particle and/or binder particles disposed between and bonded the graphene sheets to each other (paragraph 106 and figure 3).  The self-supporting layer is a mesoporous structure having a pore size of from 2 to 50 nm (paragraph 51).  The self-supporting layer has a thickness of from 5 to 250 microns (paragraph 95).  The graphene sheet contains no more than 10 layers (paragraph 53).  The graphene sheet has an inter-planar spacing d002 of from 0.34 to 0.4 nm (paragraph 87).  The spacer particle comprises a metal fiber, a metal wire or a metal nanowire and each of which having a diameter of less than 100 nm (paragraph 99).  The self-supporting layer has an electrical conductivity greater than 5000 S/cm (paragraph 85).  The electrode has a specific capacity of 676 mAh/g and cell energy density of 378 Wh/kg (paragraph 128).  This is a clear indication that the self-supporting layer comprises a network of electron-conducting and phonon-conducting pathways wherein the spacer particle bridges the gaps in graphene planes, enabling barrier-free transport of electrons and phonons between the graphene planes.  
Wang does not explicitly disclose the metallic particle spacer selected from the group consisting of Ti, V, Cr, Ni, Zn, Zr, Cd, In, Pb, Bi, alloys thereof, and mixtures thereof. 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the metallic nanoparticle disclosed in Ryu for a particle spacer disclosed in Wang motivated by the desire to enhance electrical conductivity for the self-supporting layer.  
Regarding claims 3 and 4, neither Wang nor Ryu discloses the self-supporting layer having a thermal conductivity of from 1000 to 1750 W/mK and an electrical conductivity of from 3000 to 20,000 S/cm.  
However, it appears that the resulting self-supporting layer meets all structural limitations and chemistry required by the claims.  

The self-supporting layer is a mesoporous structure having a pore size of from 2 to 50 nm.  The self-supporting layer has a thickness of from 5 to 250 microns.  The graphene sheet contains no more than 10 layers.  The graphene sheet has an inter-planar spacing d002 of from 0.34 to 0.4 nm.  The spacer particle comprises a metal fiber, a metal wire or a metal nanowire and each of which having a diameter of less than 100 nm.  The self-supporting layer has an electrical conductivity greater than 5000 S/cm.  The electrode has a specific capacity of 676 mAh/g and cell energy density of 378 Wh/kg.  This is a clear indication that the self-supporting layer comprises a network of electron-conducting and phonon-conducting pathways wherein the spacer particle bridges the gaps in graphene planes, enabling barrier-free transport of electrons and phonons between the graphene planes.  
Therefore, the examiner takes the position that the thermal conductivity and the electrical conductivity would be present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be .

Claims 1, and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of US 2014/0190676 to Zhamu et al. (Zhamu).   
Ryu discloses a graphene-nanomaterial composite suitable as an electrode, comprising a plurality of graphene films stacked one on top of each other and a nanomaterial disposed between the graphene films and bonds to the graphene films by a chemical bond (abstract, and figure 1).  The graphene film has pores through which electrolyte ions can pass between the graphene films and diffusion of the electrolyte ions in the graphene stacked structure is thus promoted (paragraphs 55-59).  The graphene-nanomaterial composite has an electrode capacity of 338 F/g (table 1).  This is a clear indication that the graphene-nanomaterial composite would have a continuous network of electron-conducting and phonon-conducting pathways to provide excellent electrical conductivity (paragraphs 96 and 99).  The graphene-nanomaterial composite has a thickness of 50 nm to 500 microns (paragraph 84).  The nanomaterial is in the form of a metal particle comprising Ti, V, Cr, Ni, Zr, an alloy thereof or a mixture thereof (paragraphs 62 and 63).  
Ryu does not explicitly disclose the graphene nanomaterial composite comprising the graphene films having an inter-planar spacing d002 of from 0.3354 nm to 0.4 nm.  
oC, and contains a graphene matrix and conductive fillers dispersed and bonded to the graphene matrix (paragraphs 5, 89 and 102).  The conductive fillers include nano-rods of a metal (paragraphs 60 and 102).  The graphene matrix comprises closely packed and chemically bonded graphene planes that are parallel to one another with an inter-graphene spacing from 0.3354 nm to 0.4 nm (paragraph 102).  The unitary graphene material has an oxygen content from 0 to 0.001% (paragraph 99).  The unitary graphene material has a thickness of 10 nm to 100 microns (paragraph 72).  The unitary graphene material has an electrical conductivity and thermal conductivity within the claimed range (table 1).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the graphene films disclosed in Ryu having an inter-planar spacing d002 of from 0.3354 nm to 0.4 nm disclosed in Zhamu motivated by the desire to enhance electrical conductivity for the graphene-nanomaterial composite.  
Regarding claims 3 and 4, the combined disclosures of Ryu and Zhamu result in a graphene-nanomaterial composite meeting all structural limitations and chemistry required by the claims. 
The resulting graphene-nanomaterial composite is suitable as an electrode, comprising a plurality of graphene films stacked one on top of each other and a nanomaterial disposed between the graphene films and bonds to the graphene films by a chemical bond.  The graphene film has pores through which electrolyte ions 002 of from 0.3354 nm to 0.4 nm.  
The graphene-nanomaterial composite has an electrode capacity of 338 F/g.  This is a clear indication that the graphene-nanomaterial composite would have a continuous network of electron-conducting and phonon-conducting pathways to provide excellent electrical conductivity.  The graphene-nanomaterial composite has a thickness of 50 nm to 500 microns.  The nanomaterial is in the form of a metal particle comprising Ti, V, Cr, Ni, Zr, an alloy thereof or a mixture thereof.  
Therefore, the examiner takes the position that the thermal conductivity of 1000 to 1750 W/mk and an electrical conductivity of from 3000 to 20,000 S/cm would be inherently present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hai Vo/
Primary Examiner
Art Unit 1788